Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Oct. 21, 2021 have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (Tippy) (2017/0313288) in view of Robins et al. (Robins) (2003/0193604), Zettler et al. (Zettler) (5,560,245) and Bruinsma et al. (Bruinsma) (CN 101981504, translation provide with Office Action).
Regarding claim 23, Tippy discloses an image capturing device (102, para 0038) for a vehicle (100, Fig. 1) comprising:  a housing (inherent), an external optical element (405, Fig. 4, para 0049).  Tippy also discloses protecting and cleaning the external optical lens, and a system for detecting one or more speckles on a surface of the external optical element (para 0049); however, Tippy does not disclose a housing that includes a barrel, an external optical element 
Robins discloses a housing (Fig. 1, 2 and 2A) that includes a barrel (24) extending longitudinally from a first end to a second end, the barrel comprising a bottom surface (52, Fig. 2, 2A) disposed at or near the second end, one or more sidewalls (24, Fig. 2A, 2B) including an inner surface and a space being formed in an interior of the barrel (see below); an external optical element (42, Fig. 2, 2A) and an internal optical element (44, Fig. 2), wherein the external optical element is disposed in the space formed in the interior of the barrel at or near an outer end of the barrel (see below) away from the internal optical element which is positioned closer to the bottom surface, and wherein the external optical element is axially spaced from the internal optical element (see Fig. 2, 2A); a system (Fig. 2A) for detecting one or more speckles on a surface of the external optical element, the system comprising:  one or more light sources (38, para 0019, 0026) configured to emit a light beam towards the external optical element (42, Fig. 2A), the external optical element being configured to reflect light from the light sources when speckles (58, para 0027) are located on the surface of the external optical element (Fig. 2A), and one or more light receivers (image sensor 52, photo sensor 63, para 0027, 0028) configured to receive the light beam reflected by the external optical element such that speckles on the surface of the external optical element are detected.  
Zettler discloses in the abstract, printed circuit board (PCB) being electrically connected to the one or more light sources or the one or more light receivers wherein the PCB comprises a first PCB and a second PCB, wherein the one or more light sources are electrically connected to the first PCB and the one or more light receivers are electrically connected to the second PCB (abstract).  
Bruinsma discloses in Fig. 2 and abstract, a contamination detection method that includes a housing (5), an optical element (4), a system for detecting speckle or contamination on the optical element (4), a light source (10) located outside of the housing, a light receiver (12) located outside of the housing, and a first optical fiber (extending from light source 10 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light source (10), and a second optical fiber (extending from receiver 12 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light receiver (12), wherein the second end of the first or second optical fiber is located within the barrel (Fig. 2, page 6).
Therefore it would have been obvious to one of ordinary skill in the art to provide the system for detecting speckles comprising the housing, the barrel, the external optical lens, the internal optical lens, the light sources, and the light receivers of Robins to the invention of Tippy in order to detect the speckles or contaminants on the camera of Tippy before cleaning the external optical lens.  Further, it would have been obvious to further modify Tippy by providing a PCB, as taught by Zettier, for an image sensor of Robins, in order to provide support for the image sensor and to give the smallest possible housing as taught by Zettier in col. 2, for capturing images outside the vehicle which are displayed on a display device that is viewed by a driver of Tippy.  Also, it would have been obvious to further modify Tippy by providing the light source and the receiver outside of the housing, and the first optical fiber and the second optical fiber, as taught by Bruinsma so that the first and second optical fibers extend beyond the internal optical element (44 of Robins) into the space between the external optical element and the internal optical element since the external optical element has the surface of concern since it has been held that rearranging parts of an invention involves only routine skill in the art, in order to prevent light from the source, light scattered by the speckle, and any ambient light from interfering with each other.   
Regarding claim 13, although Tippy does not disclose light source comprising LED configured to emit light with bandwidth of ±15 nm.  Robins discloses LED light source (para 0019). Although Robin does not disclose the specific bandwidth of LED, it would have been obvious to one of ordinary skill in the art to provide the LED light as claimed to the invention of Tippy since such light is commonly known and used in the art and it has been held to be within the general skill of a worker in the art to select a known device on the basis of its suitability for the intended use.
Regarding claim 16, although Tippy does not disclose wherein the PCB comprises a first PCB and a second PCB, wherein the one or more light sources are electrically connected to the first PCB and the one or more light receivers are electrically connected to the second PCB.  Zettler discloses in the abstract, printed circuit board (PCB) being electrically connected to the one or more light sources or the one or more light receivers wherein the PCB comprises a first PCB and a second PCB, wherein the one or more light sources are electrically connected to the first PCB and the one or more light receivers are electrically connected to the second PCB (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to provide a separate PCB for the light source and the light receiver in order to support and provide separate electrical connections.

    PNG
    media_image1.png
    446
    689
    media_image1.png
    Greyscale

Regarding claim 24, Tippy discloses an image capturing device (102, para 0038) for a vehicle (100, Fig. 1) comprising:  a housing (inherent), an external optical element (405, Fig. 4, para 0049).  Tippy also discloses protecting and cleaning the external optical lens; however, Tippy does not disclose a housing that includes a barrel as claimed, an external optical element and an internal optical element disposed as claimed, a printed circuit board, optical fibers disposed as claimed and a system for detecting one or more speckles on a surface of the external optical element
Robins discloses a housing (Fig. 1, 2 and 2A) that includes a barrel (24) having a space (Fig. 1, 2, 2A) extending from a first end to a second end, the barrel comprising a bottom surface (52, Fig. 2, 2A) disposed at or near the second end, one or more sidewalls (24, Fig. 2A, 2B) including an inner surface and a space being formed in an interior of the barrel (see above); an external optical element (42, Fig. 2, 2A) and an internal optical element (44, Fig. 2), wherein the external optical element is disposed in the space formed in the interior of the barrel at or near an outer end of the barrel, and wherein the external optical element is axially spaced from the internal optical element (see above); a system (Fig. 2A) for detecting one or more speckles on a surface of the external optical element, the system comprising:  one or more light sources (38, para 0019, 0026) configured to emit a light beam towards the external optical element (42, Fig. 2A), the external optical element being configured to reflect light from the light sources when speckles (58, para 0027) are located on the surface of the external optical element (Fig. 2A), and one or more light receivers (image sensor 52, photo sensor 63, para 0027, 0028) configured to receive the light beam reflected by the external optical element such that speckles on the surface of the external optical element are detected.  
Zettler discloses in the abstract, printed circuit board (PCB) being electrically connected to the one or more light sources or the one or more light receivers wherein the PCB comprises a first PCB and a second PCB, wherein the one or more light sources are electrically connected to the first PCB and the one or more light receivers are electrically connected to the second PCB (abstract).  
Bruinsma discloses in Fig. 2 and abstract, a contamination detection method that includes a housing (5), an optical element (4), a system for detecting speckle or contamination on the optical element (4), a light source (10) located outside of the housing, a light receiver (12) located outside of the housing, and a first optical fiber (extending from light source 10 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light source (10), and a second optical fiber (extending from receiver 12 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light receiver (12), wherein the second end of the first or second optical fiber is located within the barrel (Fig. 2, page 6).
Therefore it would have been obvious to one of ordinary skill in the art to provide the system for detecting speckles comprising the housing, the barrel, the external optical lens, the internal optical lens, the light sources, and the light receivers of Robins to the invention of Tippy in order to detect the speckles or contaminants on the camera of Tippy before cleaning the external optical lens.  Further, it would have been obvious to further modify Tippy by providing a PCB, as taught by Zettier, for an image sensor of Robins, in order to provide support for the image sensor and to give the smallest possible housing as taught by Zettier in col. 2, for capturing images outside the vehicle which are displayed on a display device that is viewed by a driver of Tippy.  Also, it would have been obvious to further modify Tippy by providing the light source and the receiver outside of the housing, and the first optical fiber and the second optical fiber, as taught by Bruinsma so that the first and second optical fibers extend beyond the internal optical element (44 of Robins) into the space between the external optical element (42 or Robins) and the internal optical element since the external optical element has the surface of concern since it has been held that rearranging parts of an invention involves only routine skill in the art, in order to prevent light from the source, light scattered by the speckle, and any ambient light from interfering with each other.   

Claims 2, 3, 7, 8, 11, 12, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (Tippy) in view of Robins et al., Zettier et al. and Bruinsma et al. as applied to claim 23 above, and further in view of Kaller et al. (Kaller) (2007/0132989).
Regarding claims 2 and 3, the further difference between the modified Tippy and the claimed invention is wherein the one or more light sources comprise a predetermined emission wavelength centered on absorption bands of atmosphere to reduce sunlight being received at the one or more light receivers and wherein the predetermined emission wavelength centered on the absorption bands of the atmosphere in a range of at least one of: 740 nm to 820 nm; and 900 nm to 980 nm; and 1090 nm to 1170 nm; and 1360 nm to 1440 nm so as to reduce sunlight being received at the one or more light receivers.  
Kaller discloses a speckles detection system (para 0002, Fig. 1 and 5) for detecting one or more speckles on a surface of an optical element (4) of an image capturing device, the system comprising:  one or more light sources (15) configured to emit a light beam towards the optical element, the optical element (4, para 105) being configured to reflect light from the light sources when speckles are located on the surface of the optical element (para 0117, Fig. 1, 5), one or more light receivers (6, 6a) configured to receive the light beam reflected by the optical element such that speckles on the surface of the optical element are detected (para 0117); wherein the one or more light source is an IR source configured to operate over 700 nm (IR laser as light source 15, para 0117, inherently the light receiver would be configured to operate in a range of 700nm-1000nm).  Although Kaller does not explicitly disclose reducing sunlight being received at the one or more light receivers and the specific ranges of claim 3, Kaller discloses IR laser light which has wavelength in the range of 700 nm to 1000nm.  Since Kaller discloses using the light source at wavelength in the same range as the claimed invention, the function of reducing sunlight at the light receivers would be functionally inherent.  Kaller discloses all the structure of the claimed invention, therefore the structure inherently possesses the functionally defined limitation of the claimed invention (MPEP 2114 I).  Also according to MPEP 2114 II, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitation of the claim.  Ex parte Masham, 2 USPQ2d 1647 (BD. Pat. App. & Inter. 1987).
Therefore it would have been obvious to one of ordinary skill in the art to provide the light source as taught by Kaller to further modify Tippy to provide the light source in the IR wavelength range in order to produce a chemical fingerprint of the surface of the optical element to analyze the contaminant as taught by Kaller (para 0052).
	Regarding claim 7, the further difference between the modified Tippy and the claimed invention is wherein at least one of the one or more light sources or one or more light receivers located outside the space formed in the interior of the housing or the lens barrel.  Kaller discloses at least one of the one or more light sources or one or more light receivers located outside the space formed in the interior of the housing or the lens barrel (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art to provide the detecting system that is outside of the barrel, but still able to detect speckles on the external optical element if the interior space is too small to accommodate the detecting system.  
Regarding claim 8, the further difference between the modified Tippy and the claimed invention is wherein a first diameter and a second diameter are defined in a cross-section of the housing, wherein the first diameter is arranged at an angle of 90 degrees with respect to the second diameter, and wherein the one or more light sources are located at an end of the first diameter and the one or more light receivers are located at an end of the second diameter or the one or more light sources and the one or more light receivers are placed along the first diameter.  Kaller discloses wherein a first diameter and a second diameter are defined in a cross-section of the housing, wherein the first diameter is arranged at an angle of 90 degrees with respect to the second diameter (Fig. 1 and Fig. 4, ref. 5).  Kaller disclose wherein the one or more light sources and the one or more light receivers are placed along the first diameter (Fig. 1 and 5).  Therefore it would have been obvious to one of the ordinary skill in the art to further modify Tippy to arrange the light source and the light receiver as claimed in order to ensure that the enough of the light scattered by speckles is received by the light receiver.
Regarding claim 11, the further difference between the modified Tippy and the claimed invention is wherein the one or more light receivers are ultra violet detectors or near infrared detectors.  Kaller discloses wherein the one or more light receivers are ultra violet detectors or near infrared detectors (para 0052, 0117, inherently, with UV light source and IR light source, the light receiver would be configured to UV light and IR light).
Regarding claim 12, the further difference between the modified Tippy and the claimed invention is wherein the external optical element is configured to be transparent to ultraviolet light.  Kaller discloses wherein the optical element (4, 5) is configured to be transparent to ultraviolet light (para 0102, 0130).  Therefore it would have been obvious to one of ordinary skill in the art to provide the external optical element transparent to UV light since such optical element is commonly used in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 25 and 26, the further difference between the modified Tippy and the claimed invention is wherein the one or more light receivers comprise broadband detectors including infrared detectors configured to operate at 700nm and wherein the one or more light sources generate a predetermined emission wavelength centered on absorption bands of atmosphere in a range of at least one of: 740 nm to 820 nm; 900 nm to 980 nm; 1090nm to 1170nm; and 1360 to 1440 nm so as to reduce sunlight being received at the one or more light receivers.
Kaller discloses a speckles detection system (para 0002, Fig. 1 and 5) for detecting one or more speckles on a surface of an optical element (4) of an image capturing device, the system comprising:  one or more light sources (15) configured to emit a light beam towards the optical element, the optical element (4, para 105) being configured to reflect light from the light sources when speckles are located on the surface of the optical element (para 0117, Fig. 1, 5), one or more light receivers (6, 6a) configured to receive the light beam reflected by the optical element such that speckles on the surface of the optical element are detected (para 0117); wherein the one or more light receivers comprise broadband detectors including infrared detectors configured to operate over 700 nm (IR laser as light source 15, para 0117, inherently the light receiver would be configured to operate in a range of 700nm-1000nm); Although Kaller does not explicitly disclose reducing sunlight being received at the one or more light receivers and the specific ranges wherein the one or more light sources generate a predetermined emission wavelength centered on absorption bands of atmosphere in a range of at least one of: 740 nm to 820 nm; and 900 nm to 980 nm; and 1090 nm to 1170 nm; and 1360 nm to 1440 nm so as to reduce sunlight being received at the one or more light receivers, Kaller discloses IR laser light which has wavelength in the range of 700 nm to 1000nm.  Since Kaller discloses using the light source at wavelength in the same range as the claimed invention, the function of reducing sunlight at the light receivers would be functionally inherent.  Kaller discloses all the structure of the claimed invention, therefore the structure inherently possesses the functionally defined limitation of the claimed invention (MPEP 2114 I).  Also according to MPEP 2114 II, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitation of the claim.  Ex parte Masham, 2 USPQ2d 1647 (BD. Pat. App. & Inter. 1987).
Therefore it would have been obvious to one of ordinary skill in the art to provide the light source as taught by Kaller to further modify Tippy to provide the light source and the light receiver in the IR wavelength range in order to produce a chemical fingerprint of the surface of the optical element to analyze the contaminant as taught by Kaller (para 0052).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (Tippy) in view of Robins et al., Zettier et al., Bruinsma and Kaller et al. as applied to claim 8 above, and further in view of Noack (4,355,271).
	Regarding claim 9, the further difference between the modified Tippy and the claimed invention is an ambient light detector configured to sense light outside the housing.  Noack discloses a speckles detection system (col. 1, lines 57-65, Fig. 2) comprising an ambient light sensor (col. 4, lines 9-18, Fig. 1, ref. 49).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an ambient light sensor of Noack to the invention of Tippy in order to detect ambient light which could interfere with the speckles detection system.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippy et al. (Tippy) in view of Robins et al., Zettier et al. and Bruinsma as applied to claim 23 above, and further in view of deJong et al. (deJong) (4,981,362).
	Regarding claim 10, the further difference between the claimed invention and the modified Tippy is a lock-in amplifier to eliminate an ambient light signal.  DeJong discloses in col. 2, lines 53-68, a lock-in amplifier to eliminate an ambient light signal.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a lock-in amplifier of deJong to the invention of Tippy in order to eliminate the ambient light signal included in a measurement signal corresponding to the light beam reflected by the optical element which could interfere with the speckles detection system.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaller et al. (Kaller) (2007/0132989) in view of Bruinsma et al. (Bruinsma).
Kaller discloses a speckles detection system (para 0002, Fig. 1 and 5) for detecting one or more speckles on a surface of an optical element (4) of an image capturing device, the system comprising:  one or more light sources (15) configured to emit a light beam towards an external optical element (4), the external optical element (4, para 105), the external optical element is positioned on an outer end of a housing (Fig. 1), and is configured to reflect light from the light sources when speckles are located on the surface of the optical element (para 0117, Fig. 1, 5), and one or more light receivers (6, 6a) configured to receive the light beam reflected by the optical element via a second optical fiber (15, para 0113) such that speckles on the surface of the external optical element are detected (para 0117); wherein the one or more light receivers comprise broadband detectors including infrared detectors configured to operate over 700 nm (IR laser as light source 15, para 0117, inherently the light receiver would be configured to operate in a range of 700nm-1000nm).  Although Kaller does not explicitly disclose reducing sunlight being received at the one or more light receivers and the specific ranges wherein the one or more light sources generate a predetermined emission wavelength centered on absorption bands of atmosphere in a range of at least one of: 740 nm to 820 nm; and 900 nm to 980 nm; and 1090 nm to 1170 nm; and 1360 nm to 1440 nm so as to reduce sunlight being received at the one or more light receivers, Kaller discloses IR laser light which has wavelength in the range of 700 nm to 1000nm.  Since Kaller discloses using the light source at wavelength in the same range as the claimed invention, the function of reducing sunlight at the light receivers would be functionally inherent.  Kaller discloses all the structure of the claimed invention, therefore the structure inherently possesses the functionally defined limitation of the claimed invention (MPEP 2114 I).  Also according to MPEP 2114 II, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitation of the claim.  Ex parte Masham, 2 USPQ2d 1647 (BD. Pat. App. & Inter. 1987).  
However, Kaller does not disclose a first optical fiber as claimed.  Bruinsma discloses in Fig. 2 and abstract, a contamination detection method that includes a housing (5), an optical element (4), a system for detecting speckle or contamination on the optical element (4), a light source (10) located outside of the housing, a light receiver (12) located outside of the housing, and a first optical fiber (extending from light source 10 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light source (10), and a second optical fiber (extending from receiver 12 into the housing 5) extending from a first end to a second end toward the optical element (4), wherein the first end is located near the light receiver (12), wherein the second end of the first or second optical fiber is located within the barrel (Fig. 2, page 6).  Therefore it would have been obvious to one of ordinary skill in the art to provide the first optical fiber as taught by Bruinsma to the invention of Kaller since it has been held that rearranging parts of an invention involves only routine skill in the art, in order to prevent light from the source, light scattered by the speckle, and any ambient light from interfering with each other.   
Response to Arguments
Applicant's arguments filed Oct. 21, 2021 have been fully considered but they are not persuasive.  Applicant argues that none of the prior art reference disclose the manner in which first and second optical fibers are packaged relative to light sources and relative to the internal optical element and the external optical element.  Bruinsma reference disclose the first and second optical fibers packaged relative to the light source and the light receiver as claimed.  Regarding the packaging of the first and second optical fibers and the internal optical element and the external optical element, combination of Robins and Bruinsma would yield the claimed packaging.  Robins discloses the external optical element and the internal optical element, and in order to detect speckles on the external optical element, in combination with Bruinsma, one of ordinary skill in the art would extend the optical fibers of Bruinsma past the internal optical element to the external optical element. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 8, 2021